Pee Cueiam:
This being a certiorari we have nothing to do but examine the magistrate’s record, and as we find it to be in all particulars regular, setting forth also, as it does, an offense clearly punishable under the act of 1794 and its supplements, we must, affirm the judgment. We may add, however, that we concur in the opinion of the court below. Few acts upon our statute books are of more importance to the welfare of the good citizens of this commonwealth than the act of 1794. The weekly.day of rest is, from a mere physical and political standpoint, of infinitely greater value than is ordinarily supposed, since it not; only affords a healthful relaxation to persons in every position of life, but throws a strong barrier in the way of the degradation and oppression of the laboring classes, who, of all others, need this ever recurring day of rest, and relief from weekly toil.
It is, therefore, neither harsh or unjust that men of capital should be required to obey those statutes which have been wisely ordered for the protection of the Sabbath.
Judgment affirmed.